DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II and Species I (encompassing claims 16-19 and 21-26) in the reply filed on 4/14/22 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lamination member”, “transport member”, “heating member”, and “separation member” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (WO 2014/034917 and see also the machine translation) in view of Nakashima et al. (WO 2017/154811 with U.S. Patent Application Publication 2019/0001628 from the same patent family used as a translation).
Hosoda discloses a device capable of processing a liquid crystal polymer, comprising: a lamination member (3a, 3b and regarding claim 21 wherein the lamination member includes an upper roller and a lower roller) configured to laminate a material or article worked upon with another material or article worked upon to form a composite layer and wherein the lamination member is located approximately at a beginning end of a path; a heating member (42, 41, 42 and wherein the heating member includes an infrared source) disposed on at least one side of the path for transporting the composite layer wherein the heating member is configured to heat the composite layer; and a separation member (5a, 5b and regarding 26 wherein the separation member includes a peeling-roller member) located approximately at a terminal end of the path, wherein the separation member is configured to separate the material or article worked upon film from the another material or article worked upon (Figure 1 and lines 354-388 of the machine translation).  
As to the limitation in claim 16 of “a transport member disposed along a path and configured to transport the composite layer through the path” and claim 22, Hosoda does not expressly teach a transport member wherein it is known in the same art to further include a transport member (11 and regarding claim 22 wherein the transport member includes a set of rollers) disposed along the path and configured to transport the composite layer through the path as taught by Nakashima (Figure 2 and Paragraph 0089).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the device taught by Hosoda further comprise a transport member (including a set of rollers) disposed along the path as taught by Nakashima as is configured to transport the composite layer through the path.
As to the limitations in claim 16 of “processing a liquid crystal polymer”, “configured to laminate a liquid crystal polymer film with a substrate to form a composite layer”, and claims 17-19 and 25, the claims are directed to an apparatus wherein these limitations are directed to the material or article worked upon by the apparatus and/or the intended use of the apparatus/functional limitations.  A claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.  Hosoda as modified by Nakashima teach all of the structural limitations of the claims as set forth above and is capable of: “processing a liquid crystal polymer” and “configured to laminate a liquid crystal polymer film with a substrate to form a composite layer” wherein as the materials or articles worked upon are a liquid crystal polymer film and a substrate; that set forth in claim 17 wherein as the materials or articles worked upon are the liquid crystal polymer film includes a thermoplastic liquid crystal polymer film or a soluble liquid crystal polymer film; that set forth in claim 18 wherein as the materials or articles worked upon are the soluble liquid crystal polymer includes a repeating unit represented by the formula (I) set forth in the claim wherein Ar is 1,4-phenylene, 1,3-phenylene, 2,6-naphthalene or 4,4’-biphenylene, Y is O or NH, and X is amino, amide group, imido or imino, amidino, aminocarbonylamino, aminothiocarbonyl, aminocarbonyloxy, aminosulfonyl, aminosulfonyloxy, aminosulfonylamino, carboxyl ester, (carboxyl ester)amino, (alkoxycarbonyl)oxy, alkoxycarbonyl, hydroxyamino, alkoxyamino, cyanato, isocyanato, or a combination thereof; that set forth in claim 19 wherein as the materials or articles worked upon are the substrate includes a metal substrate; and that set forth in claim 25 wherein as the materials or articles worked upon are the liquid crystal polymer film has a melting point or a liquid crystal transition temperature higher than a heating temperature the heating member is configured to heat the composite layer to.
Regarding claim 24, Hosoda teaches the heating member includes a plurality of heating zones (42 followed by 41) sequentially arranged along the path, wherein each of the heating zones (42 followed by 41) is configured to be operated at a temperature, and the temperatures of the heating zones are increased in sequence from the beginning end of the path (lines 424-460 of the machine translation).  
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda and Nakashima as applied to claims 16-19, 21, 22, and 24-26 above, and further in view of Mimura et al. (U.S. Patent 5,945,042) and/or Akao et al. (U.S. Patent 5,804,020).
Hosoda as modified by Nakashima above teach all of the limitations claim 23 except for a specific teaching the heating member includes an infrared lamp.  Hosoda teaches a far infrared source (lines 424-460 of the machine translation) wherein conventional source known across arts is a lamp as evidenced by Mimura (Column 7, lines 17-26) and/or Akao (Column 21, lines 29-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the far infrared source taught by Hosoda as modified by Nakashima is a lamp as is conventional and predictable source as evidenced by Mimura and/or Akao.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746